Citation Nr: 0920117	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Boston, 
Massachusetts Department of Veterans' Affairs (VA) Regional 
Office (RO).

In a March 2006 decision, the Board denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in October 2007, 
pursuant to a Joint Motion for Remand to the Board, the Court 
remanded the case back to the Board on the basis that the 
Board's prior decision did not provide adequate reasons and 
bases for assigning weight to or discounting evidence.  

In January 2009, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

This case was previously denied because the clinical findings 
of record at the time of the Board decision did not reflect 
that the Veteran had a current hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  However, as discussed 
below, Board finds that the additional evidence received 
demonstrates that the Veteran has a current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.

In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his current hearing 
loss is related to his active service as he was exposed to 
acoustic trauma in service while working near flight lines 
and where aircrafts took off, with no hearing equipment.  The 
Veteran also contends that he was treated several times for 
minor hearing loss during his active service.  Lay statements 
from the Veteran's wife and two fellow service members 
reflect that they witnessed the Veteran's noise exposure in 
service and complaints of hearing loss in service, which has 
progressed since that time.

Service treatment reports reflect that the Veteran was 
treated on several occasions for hearing loss complaints and 
was diagnosed with mild hearing loss bilaterally and 
perceived hearing loss from August 1989 to February 1990.  A 
February 1990 audiological examination revealed right ear 
hearing loss and normal hearing in the left ear, within the 
meaning of 38 C.F.R. § 3.385.  A March 1990 service treatment 
report noted that the Veteran's hearing was within normal 
limits.  A July 1993 enlistment examination for the United 
States Air Force, National Guard, reflects no findings of 
hearing loss, although the Veteran reported a history of 
hearing loss at this time.

In an October 1992 VA examination, audiometric testing 
revealed that the hearing threshold levels in decibels in the 
left ear were 20, 15, 15, 10 and 20 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the right ear, the hearing threshold levels in decibels were 
20, 15, 10, 5 and 5 at 500, 1000, 2000, 3000 and 4,000 Hertz 
respectively.  Pure tone averages were 15 in the left ear and 
9 in the right.  Maryland CNC speech recognition scores were 
100 percent in the left ear and 96 percent in the right.  
Thus, these clinical findings do not reflect that the Veteran 
had a hearing loss disability at this time within the meaning 
of 38 C.F.R. § 3.385.  

The private audiology evaluation reports submitted from June 
2001, June 2006, November 2007 and September 2008 included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of 
audiometric data).  However, private medical records from 
June 2006 to September 2008 contain word recognition scores 
of 76 to 86 percent in the right ear and from 68 to 86 
percent in the left ear, which establish that the Veteran has 
developed a disability due to impaired hearing within VA 
standards.  See 38 C.F.R. § 3.385 (2008).  Moreover, a 
November 2007 private medical report reflects the Veteran was 
diagnosed with sensorineural hearing loss.

In a July 2005 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the left ear 
were 15, 20, 10, 15 and 25 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the 
right ear, the hearing threshold levels in decibels were 15, 
15, 15, 10 and 25 at 500, 1000, 2000, 3000 and 4,000 Hertz 
respectively.  Pure tone averages were 17.5 in the left ear 
and 16.25 in the right.  Maryland CNC speech recognition 
scores were 100 percent in the left ear and 100 percent in 
the right.  The examiner questioned the results of a June 
2001 private audiology report which noted mild to moderate 
hearing loss in the right ear and moderate to moderately 
severe hearing loss in the left ear.  The examiner also 
concluded that the Veteran had normal hearing sensitivity 
from 250 to 6000 Hertz and, as such, no opinion was 
warranted.  Finally, the examiner noted that hearing loss did 
exist at 8000 Hertz.  The clinical findings in this VA 
examination did not reflect that the Veteran had a hearing 
loss disability at this time within the meaning of 38 C.F.R. 
§ 3.385.  

VA outpatient treatment reports from August 2005 and from 
February 2006 to November 2008 reflect that the Veteran was 
diagnosed with hearing loss.  In a September 2008 VA 
outpatient treatment report, audiometric testing revealed 
that the hearing threshold levels in decibels in the left ear 
were 20, 15, 15, 15 and 25 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the 
right ear, the hearing threshold levels in decibels were 15, 
25, 20, 20 and 30 at 500, 1000, 2000, 3000 and 4,000 Hertz 
respectively.  Pure tone averages were 18 in the left ear and 
22 in the right.  Maryland CNC speech recognition scores were 
72 percent in the left ear and 76 percent in the right.  A 
November 2008 VA outpatient treatment report noted the 
findings of the September 2008 audiometric testing, found 
change since the last examination and diagnosed the Veteran 
with bilateral sensorineural hearing loss.  The September 
2008 word recognition scores also establish that the Veteran 
has developed a disability due to impaired hearing within VA 
standards.  See 38 C.F.R. § 3.385 (2008).

In considering the evidence of exposure to loud noise and 
treatment for hearing loss in service, evidence of currently 
diagnosed bilateral hearing loss and sensorineural hearing 
loss and the Veteran's lay statements of a continuity of 
symptoms since active service, a VA examination is necessary 
to obtain an opinion as to whether the Veteran's current 
hearing loss is related to or aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's current 
bilateral hearing loss is related to his 
active service, to include noise exposure 
during active service as well as the 
Veteran's continued subjective complaints 
of hearing loss during active service.  A 
complete rationale for any opinions should 
be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




